Mr. Justice Breese delivered the opinion of the Court: This was a bill in chancery to establish and enforce a mechanic’s lien, and an appeal taken, and the-case presented on an abstract so -barren and imperfect as to justify the court in dismissing the appeal. Mor does the brief filed by the appellee aid ns very much in our examination of the case. The point made by appellant is, that the description of the premises is so indefinite and uncertain as to be no guide to the sheriff in advertising and selling them. - The description is not set out in the abstract, nor in appellant’s or appellee’s brief, and we are referred to the record for it. In the record the premises are described as “building Ho. 181 South Leavitt street, in the city of Chicago, and further described as lot 8 and 19 in block Ho. 1 of Banks’ subdivision of lot 9 in block 11 of Rockwell’s addition to Chicago.” The objection that the congressional subdivisions of the land are not given, is frivolous. Another objection is, that the court permitted a formal and proper replication to be filed after the cause was submitted to the jury, it being discovered that the replication which had been put in transposed the parties. This was proper, under the decision of this court in Jameson v. Conway, 5 Gilm. 227. There is no error in the record, and the decree is affirmed. Decree affirmed.